Title: To Thomas Jefferson from James Francis Moore, 20 November 1780
From: Moore, James Francis
To: Jefferson, Thomas



Sir
Monongahalia Novr. 20th. 1780.

Finding that a Sufficient Quantity of Flour may be procured in this Country for our purpose and that too considerably Cheaper than if it was purchased below the Mountain, I have prevaild on  Mr. Nathl. Randolph to remain in this country to compleat the Purchase of such a Quantity as may be sufficient for the Western Illinois Department, and have legally authorized him to do so. You will therefore please to consider his drafts in the same manner as if made by my self.
The Situation of the Troops below makes it Necessary for me to proceed down with the greatest expidition with about 10000 Weight of Flower purchased since I have been here.
Mr. Randolph I expect will have his purchases compleat and his Boats ready to proceed down the river some time early in March. If no earlier opportunity should offer for your sending the Money for the Purpose of the Meat purchase, he will afford a very good one, and I would beg leave to Mention, that I think it much safer by water than sending it by land. I am with much respect Your Excellencys Most Obt. & very Hble servt.,

Jas. Frs. Moore

